DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “disinfecting unit”,  “spray unit” in claims 12-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-9, 11, 16 are rejected under 35 U.S.C. 102a1/a2 as being anticipated  by Clark US Patent No. 4, 351, 247. 
Re Claim 1, Clark discloses a point of sale barrier comprising: an upright panel (16)  configured to separate a first person on a first side of the upright panel from a second person on a second side of the upright panel (Fig. 1) ; an opening  formed through the upright panel (16) , the opening at least partially defined by a wall  (38) extending outwardly from the upright panel (16) ; a dispenser positioned within the opening and movable relative to the upright panel between a first position, in which an object on the dispenser is accessible to the first person, and a second position, in which the object on the dispenser is accessible to the second person (Column 1 lines 50-60 and see claim 1 and claim 5 top, bottom, left and right-hand side walls forming an opening through the housing permitting horizontal passage of items through said opening from the rear of the housing to the front of the housing;) ; 
and an actuator coupled to the dispenser and operable to move the dispenser between the first and second position (shelf means pivotally mounted in the housing for swinging;  swinging in a horizontal plane from a rear position where it is open to the employee's side of the building wall, through an intermediate position where it is normally disposed when not in use, to an open position where it is accessible to the customer at the customer's side of the building wall); wherein the dispenser and the wall are shaped to inhibit free air flow through the opening as the dispenser moves between the first and second positions (Column 3, lines 21-28, and lines 42-52; Figs. 2, 3) .
Re Claim 3, Clark discloses the point of sale barrier of claim 1, wherein the dispenser (Assembly 12 )  is pivotable relative to the upright panel (16) {Column 3, lines 23-25 and see claim 1).  
Re Claim 5, Clark discloses the point of sale barrier of claim 3, wherein the dispenser is pivotable about a vertical axis (Figs -3).  
Re Claim 6, Clark discloses the point of sale barrier of claim 1, wherein the wall extends outwardly from both the first side and the second side of the upright panel (Column 2  lines 60- 63;  As shown in Fig. 1).  
Re Claim 7, Clark discloses the point of sale barrier of claim 1, wherein the dispenser includes a first planar plate secured to a second planar plate (Column 3, lines 22-30).  
Re Claim 8, Clark discloses the point of sale barrier of claim 7, wherein when the dispenser is in the first position, the first planar plate is generally horizontal and the second planar plate blocks the opening, and wherein when the dispenser is in the second position, the second planar plate is generally horizontal and the first planar plate blocks the opening (See claim 7 and Column 3, lines 22-30).  
Re-claim 9,  Clark discloses the point of sale barrier of claim 7, wherein the first planar plate is angled at 90 degrees relative to the second planar plate (See claim 7 ).  
RE Claim 11, Clark discloses the point of sale barrier of claim I, wherein the actuator includes a lever (Column 3, lines 6-7).
Re Claim 16, Clark discloses a point of sale barrier comprising: an upright panel configured to separate a first person on a first side of the upright panel from a second person on a second side of the upright panel; an opening formed through the upright panel (Fig. 1; Column 1 lines 50-60 and see claim 1 and claim 5 top, bottom, left and right-hand side walls forming an opening through the housing permitting horizontal passage of items through said opening from the rear of the housing to the front of the housing;); 19Attorney Docket No. 024349-9036-USO3 a dispenser positioned within the opening, the dispenser including a first planar plate secured to a second planar plate, the dispenser pivotable relative to the upright panel between a first position, in which the first planar plate is horizontal and the second planar plate blocks the opening, and a second position, in which the second planar plate is horizontal and the first planar plate blocks the opening(See claim 7 and Column 3, lines 22-30) ; and an actuator coupled to the dispenser and operable to move the dispenser between the first and second positions (shelf means pivotally mounted in the housing for swinging;  swinging in a horizontal plane from a rear position where it is open to the employee's side of the building wall, through an intermediate position where it is normally disposed when not in use, to an open position where it is accessible to the customer at the customer's side of the building wall).
Claim(s) 17- 18 are rejected under 35 U.S.C. 102a1/a2  as being anticipated by Kasowaki et al. US Patent No. 5, 578, 281.
Re Claim 17, Kasowaki discloses an apparatus for disinfecting paper, the apparatus comprising: a housing having a first port and a second port (Fig. 1) ; a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port; and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper (Column 3, lines 16-32,  and lines 52-60).    
Re Claim 18, Kasowaki discloses the apparatus of claim 17, wherein the disinfecting unit includes one selected from a group consisting of a light source, a heat source, and a spray unit (Abstract).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247  in view of Romary US Publication No. 2007/0187483.
Re Claim 2,  Clark discloses the point of sale barrier of claim 1.
Clark fails to discloses  an intercom supported by the upright panel to facilitate communication between the first and second sides.
However, Romary discloses an intercom supported by the upright panel to facilitate communication between the first and second sides  (p37)
Given the teachings of Romary it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark with an intercom supported by the upright panel to facilitate communication between the first and second sides.
Doing so would enable  verbal communication  selectively provided between the teller inside the enclosure  and the outside of the enclosure adjacent the teller window (P37).
Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247 in view of Wolgamot US Patent No. 6, 378, 769. 
Re Claim 4, Clark discloses the point of sale barrier of claim 3 but fails to discloses wherein the dispenser is pivotable about a horizontal axis.  
Wolgamot discloses wherein the dispenser is pivotable about a horizontal axis (Figs. 1, 4E and 4F).
Given the teachings of Wolgamot it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the teachings of Clark with wherein the dispenser is pivotable about a horizontal axis.
As suggested by Wolgamot the container may be fabricated in any suitable size and cross-sectional shape (Column 4, lines 20-23).
Re Claim 10, Clark discloses the point of sale barrier of claim 7.
Clark fails to disclose wherein the first and second planar plates are made of copper. 
Wolgamot discloses  that a pass-through container can be fabricated from any suitable material (Column 4 ,lines 3-5).
Given the teachings of Wolgamot it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark such that the first and second planar plates are made of copper. 
As suggested by Wolgamot it is conventional for the container to be made from any suitable material (Column 4 lines 3-5).
9.	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Clark US Patent No. 4, 351, 247 in view of Kadowaki et al. US Patent No. 5, 578, 281.
Re Claims 12-15, Clark discloses the point of sale barrier of claim 1.
Clark fails to disclose further comprising an apparatus for disinfecting paper, the apparatus including: a housing having a first port and a second port, a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port, and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper.  
However, Kadowaki discloses an apparatus for disinfecting paper, the apparatus including: a housing having a first port and a second port, a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port, and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper (Column 3, lines 16-32,  and lines 52-60).  
Kadowaki further discloses wherein the disinfecting apparatus is supported by the upright panel,  wherein the disinfecting apparatus is spaced apart from the upright panel (Column 2, lines 41-45 the bill sterilizing unit can be mounted in any conventional automatic cash transaction machine,  wherein the disinfecting unit includes one selected from a group consisting of a light source, a heat source, and a spray unit (Abstract).  
Given the teachings of Kadowaki it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Clark with an apparatus for disinfecting paper, the apparatus including: a housing having a first port and a second port, a conveyor positioned within the housing, the conveyor configured to move the paper from the first port to the second port, and a disinfecting unit positioned within the housing, the disinfecting unit configured to kill bacteria and viruses on the paper.
As suggested by Kadowaki  doing so would provide a bill sterilizing unit that can be mounted in a conventional automatic cash transaction machine and a cash transaction machine that can ensure an effective germicidal effect (Column 2  lines 41-45).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kadowaki et al. US Patent No. 5, 578, 281 in view of Kako et al.  US 5374814 cited by Applicant.
Re Claim 19, Kadowaki discloses the apparatus of claim 17 but fails to disclose  wherein the disinfecting unit includes a light source operable to emit UVC light having a wavelength between 210 nm and 230 nm.  
However, Kako discloses wherein the disinfecting unit includes a light source operable to emit UVC light having a wavelength that is selected to be most effective against the bacteria on the bills to be sterilized and disinfected (Column 4 lines 1-6).
Given the teachings of Kako it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to  make the disinfecting unit includes a light source operable to emit UVC light having a wavelength between 210 nm and 230 nm, since it has been held that where the general conditions of a claim are discussed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233.  
Re Claim 20,  Kadowaki discloses the apparatus of claim 17 but fails to disclose wherein the disinfecting unit is one of a plurality of disinfecting units positioned within the housing, and wherein the plurality of disinfecting units is positioned on both sides of a path of travel for the paper through the housing.
However, Kako discloses wherein the disinfecting unit is one of a plurality of disinfecting units positioned within the housing, and wherein the plurality of disinfecting units is positioned on both sides of a path of travel for the paper through the housing (Column 2, lines 44-62; Column 5, lines 51-64; Column 6,lines 47-68 and Column 7,lines 6-15 ).
Given the teachings of Kako it  would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Kasowaki with the disinfecting unit is one of a plurality of disinfecting units positioned within the housing, and wherein the plurality of disinfecting units is positioned on both sides of a path of travel for the paper through the housing.
Doing so would  guarantee that  money is in good sanitary condition (Column 1, lines 51-54).
Conclusion
The following reference is cited but not relied upon:
Brown et al. discloses a modular transaction station, comprising a frame; a monocoque counter assembly secured to the frame; and a pair of mounting sleeves extending about at least a portion of the periphery of the frame

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887